        Case 1:18-cv-10225-MLW Document 355 Filed 08/16/19 Page 1 of 9



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                )
LILIAN PAHOLA CALDERON JIMENEZ                  )
and LUIS GORDILLO, et al.,                      )   No. 1:18-cv-10225-MLW
                                                )
Individually and on behalf of all others        )
                                                    DECLARATION OF COLLEEN M.
similarly situated,                             )
                                                    MCCULLOUGH IN SUPPORT OF
                                                )
                                                    PETITIONERS’ REPLY AND
               Plaintiffs-Petitioners,          )
                                                    SUPPLEMENTAL
                                                )
                                                    MEMORANDUM IN SUPPORT
       v.                                       )
                                                    OF THEIR MOTION FOR ORDER
                                                )
                                                    TO SHOW CAUSE
KEVIN McALEENAN, et al.,                        )
                                                )
               Defendants-Respondents.          )   REDACTED PUBLIC VERSION
                                                )

       I, Colleen M. McCullough, declare as follows:

       1.      I am an attorney with the firm of Wilmer Cutler Pickering Hale and Dorr LLP,

counsel for the Petitioners in the above-captioned matter. I am an attorney licensed to practice in

the Commonwealth of Massachusetts. I am over the age of eighteen and I have personal

knowledge of the facts set forth in this declaration. If called as a witness, I could and would

competently testify thereto. I submit this Declaration in support of Petitioners’ Reply and

Supplemental Memorandum in Support of their Motion for Order to Show Cause.

       2.      Attached hereto as Exhibit 1 is a true and correct redacted copy of the Declaration

of                           , parts of which have been designated as Confidential pursuant to the

parties’ Proposed Stipulated Protective Order, Dkt. No. 316. Pursuant to their Motion to Seal

filed contemporaneously, Petitioners have redacted certain identifying or sensitive personal

information from the document for public filing.

       3.       Attached hereto as Exhibit 2 is a true and correct redacted copy of the February

4, 2019 Decision to Continue Detention concerning Mr.                  , parts of which have been
         Case 1:18-cv-10225-MLW Document 355 Filed 08/16/19 Page 2 of 9



designated as Confidential pursuant to the parties’ Proposed Stipulated Protective Order, Dkt.

No. 316. Pursuant to their Motion to Seal filed contemporaneously, Petitioners have redacted

certain identifying or sensitive personal information from the document for public filing.

        4.      Attached hereto as Exhibit 3 is a true and correct redacted copy of the August 15,

2019 Notice to Alien of Interview for Review of Custody Status concerning Mr.

                     , parts of which have been designated as Confidential pursuant to the parties’

Proposed Stipulated Protective Order, Dkt. No. 316. Pursuant to their Motion to Seal filed

contemporaneously, Petitioners have redacted certain identifying or sensitive personal

information from the document for public filing.

        5.      Attached hereto as Exhibit 4 is a true and correct redacted copy of the August 14,

2019 Declaration of                               , parts of which have been designated as

Confidential pursuant to the parties’ Proposed Stipulated Protective Order, Dkt. No. 316.

Pursuant to their Motion to Seal filed contemporaneously, Petitioners have redacted certain

identifying or sensitive personal information from the document for public filing.

        6.      Attached hereto as Exhibit 5 is a true and correct redacted copy of the June 2,

2019 Notice to Alien of File Custody Review concerning                                 , parts of

which have been designated as Confidential pursuant to the parties’ Proposed Stipulated

Protective Order, Dkt. No. 316. Pursuant to their Motion to Seal filed contemporaneously,

Petitioners have redacted certain identifying or sensitive personal information from the document

for public filing.

        7.      Attached hereto as Exhibit 6 is a true and correct redacted copy of the August 16,

2019 Declaration of                              , parts of which have been designated as

Confidential pursuant to the parties’ Proposed Stipulated Protective Order, Dkt. No. 316.




                                                    2
           Case 1:18-cv-10225-MLW Document 355 Filed 08/16/19 Page 3 of 9



Pursuant to their Motion to Seal filed contemporaneously, Petitioners have redacted certain

identifying or sensitive personal information from the document for public filing.

          8.     Attached hereto as Exhibit 7 is a true and correct redacted copy of the August 5,

2019 Decision to Continue Detention concerning                              , parts of which have

been designated as Confidential pursuant to the parties’ Proposed Stipulated Protective Order,

Dkt. No. 316. Pursuant to their Motion to Seal filed contemporaneously, Petitioners have

redacted certain identifying or sensitive personal information from the document for public

filing.

          9.    Attached hereto as Exhibit 8 is a true and correct redacted copy of the December

15, 2018 Notice to Alien of File Custody Review concerning                           , parts of

which have been designated as Confidential pursuant to the parties’ Proposed Stipulated

Protective Order, Dkt. No. 316. Pursuant to their Motion to Seal filed contemporaneously,

Petitioners have redacted certain identifying or sensitive personal information from the document

for public filing.

          10.    Attached hereto as Exhibit 9 is a true and correct redacted copy of the December

18, 2018 Notice to Alien of File Custody Review concerning                   parts of which have

been designated as Confidential pursuant to the parties’ Proposed Stipulated Protective Order,

Dkt. No. 316. Pursuant to their Motion to Seal filed contemporaneously, Petitioners have

redacted certain identifying or sensitive personal information from the document for public

filing.

          11.   Attached hereto as Exhibit 10 is a true and correct redacted copy of the March 8,

2019 Decision to Continue Detention concerning                  , parts of which have been

designated as Confidential pursuant to the parties’ Proposed Stipulated Protective Order, Dkt.




                                                 3
         Case 1:18-cv-10225-MLW Document 355 Filed 08/16/19 Page 4 of 9



No. 316. Pursuant to their Motion to Seal filed contemporaneously, Petitioners have redacted

certain identifying or sensitive personal information from the document for public filing.

        12.      Attached hereto as Exhibit 11 is a true and correct redacted copy of the May 24,

2019 Ineligibility for Custody Review Under 8 C.F.R. 241.4(g)4 concerning                    , parts

of which have been designated as Confidential pursuant to the parties’ Proposed Stipulated

Protective Order, Dkt. No. 316. Pursuant to their Motion to Seal filed contemporaneously,

Petitioners have redacted certain identifying or sensitive personal information from the document

for public filing.

        13.     Attached hereto as Exhibit 12 is a true and correct redacted copy of the June 25,

2019 Ineligibility for Custody Review Under 8 C.F.R. 241.4(g)4 concerning                    , parts

of which have been designated as Confidential pursuant to the parties’ Proposed Stipulated

Protective Order, Dkt. No. 316. Pursuant to their Motion to Seal filed contemporaneously,

Petitioners have redacted certain identifying or sensitive personal information from the document

for public filing.

        14.     Attached hereto as Exhibit 13 is a true and correct redacted copy of the July 17,

2019 Notice to Alien of File Custody Review concerning                  , parts of which have been

designated as Confidential pursuant to the parties’ Proposed Stipulated Protective Order, Dkt.

No. 316. Pursuant to their Motion to Seal filed contemporaneously, Petitioners have redacted

certain identifying or sensitive personal information from the document for public filing.

        15.      Attached hereto as Exhibit 14 is a true and correct redacted copy of the August

15, 2019 Declaration of                         , parts of which have been designated as

Confidential pursuant to the parties’ Proposed Stipulated Protective Order, Dkt. No. 316.




                                                 4
           Case 1:18-cv-10225-MLW Document 355 Filed 08/16/19 Page 5 of 9



Pursuant to their Motion to Seal filed contemporaneously, Petitioners have redacted certain

identifying or sensitive personal information from the document for public filing.

          16.   Attached hereto as Exhibit 15 is a true and correct redacted copy of the March 26,

2019 Notice to Alien of File Custody Review concerning                           , parts of which

have been designated as Confidential pursuant to the parties’ Proposed Stipulated Protective

Order, Dkt. No. 316. Pursuant to their Motion to Seal filed contemporaneously, Petitioners have

redacted certain identifying or sensitive personal information from the document for public

filing.

          17.   Attached hereto as Exhibit 16 is a true and correct redacted copy of the June 4,

2019 Decision to Continue Detention concerning                           , parts of which have

been designated as Confidential pursuant to the parties’ Proposed Stipulated Protective Order,

Dkt. No. 316. Pursuant to their Motion to Seal filed contemporaneously, Petitioners have

redacted certain identifying or sensitive personal information from the document for public

filing.

          18.   Attached hereto as Exhibit 17 is a true and correct redacted copy of the August 6,

2019 Release Notification concerning                          , parts of which have been

designated as Confidential pursuant to the parties’ Proposed Stipulated Protective Order, Dkt.

No. 316. Pursuant to their Motion to Seal filed contemporaneously, Petitioners have redacted

certain identifying or sensitive personal information from the document for public filing.

          19.   Attached hereto as Exhibit 18 is a true and correct redacted copy of the November

29, 2018 Notice to Alien of File Custody Review concerning                                 , parts of

which have been designated as Confidential pursuant to the parties’ Proposed Stipulated

Protective Order, Dkt. No. 316. Pursuant to their Motion to Seal filed contemporaneously,




                                                 5
           Case 1:18-cv-10225-MLW Document 355 Filed 08/16/19 Page 6 of 9



Petitioners have redacted certain identifying or sensitive personal information from the document

for public filing.

          20.    Attached hereto as Exhibit 19 is a true and correct redacted copy of the May 24,

2019 Notice of Failure to Comply Pursuant to 8 CFR 241.4(g) concerning

          , parts of which have been designated as Confidential pursuant to the parties’ Proposed

Stipulated Protective Order, Dkt. No. 316. Pursuant to their Motion to Seal filed

contemporaneously, Petitioners have redacted certain identifying or sensitive personal

information from the document for public filing.

          21.    Attached hereto as Exhibit 20 is a true and correct redacted copy of the January

28, 2019 Decision to Continue Detention concerning                               , parts of which

have been designated as Confidential pursuant to the parties’ Proposed Stipulated Protective

Order, Dkt. No. 316. Pursuant to their Motion to Seal filed contemporaneously, Petitioners have

redacted certain identifying or sensitive personal information from the document for public

filing.

          22.    Attached hereto as Exhibit 21 is a true and correct redacted copy of the August

16, 2019 Declaration of                    , parts of which have been designated as Confidential

pursuant to the parties’ Proposed Stipulated Protective Order, Dkt. No. 316. Pursuant to their

Motion to Seal filed contemporaneously, Petitioners have redacted certain identifying or

sensitive personal information from the document for public filing.

          23.    Attached hereto as Exhibit 22 is a true and correct redacted copy of the August

16, 2019 Declaration of                 , parts of which have been designated as Confidential

pursuant to the parties’ Proposed Stipulated Protective Order, Dkt. No. 316. Pursuant to their




                                                  6
         Case 1:18-cv-10225-MLW Document 355 Filed 08/16/19 Page 7 of 9



Motion to Seal filed contemporaneously, Petitioners have redacted certain identifying or

sensitive personal information from the document for public filing.

        24.      Attached hereto as Exhibit 23 is a true and correct redacted copy of the February

4, 2019 Decision to Continue Detention concerning                 , parts of which have been

designated as Confidential pursuant to the parties’ Proposed Stipulated Protective Order, Dkt.

No. 316. Pursuant to their Motion to Seal filed contemporaneously, Petitioners have redacted

certain identifying or sensitive personal information from the document for public filing.

        25.     Attached hereto as Exhibit 24 is a true and correct redacted copy of the May 29,

2019 Decision to Continue Detention concerning                 , parts of which have been

designated as Confidential pursuant to the parties’ Proposed Stipulated Protective Order, Dkt.

No. 316. Pursuant to their Motion to Seal filed contemporaneously, Petitioners have redacted

certain identifying or sensitive personal information from the document for public filing.

        26.     Attached hereto as Exhibit 25 is a true and correct redacted copy of the August

16, 2019 Rubin Declaration, parts of which have been designated as Confidential pursuant to the

parties’ Proposed Stipulated Protective Order, Dkt. No. 316. Pursuant to their Motion to Seal

filed contemporaneously, Petitioners have redacted certain identifying or sensitive personal

information from the document for public filing.

        27.     Attached hereto as Exhibit 26 is a true and correct redacted copy of the August

14, 2019 Notice to Alien of Interview for Review of Custody Status concerning                  ,

parts of which have been designated as Confidential pursuant to the parties’ Proposed Stipulated

Protective Order, Dkt. No. 316. Pursuant to their Motion to Seal filed contemporaneously,

Petitioners have redacted certain identifying or sensitive personal information from the document

for public filing.




                                                 7
         Case 1:18-cv-10225-MLW Document 355 Filed 08/16/19 Page 8 of 9



        28.     Attached hereto as Exhibit 27 is a true and correct redacted copy of the August

15, 2019 Notice to Alien of Interview for Review of Custody Status concerning                  ,

parts of which have been designated as Confidential pursuant to the parties’ Proposed Stipulated

Protective Order, Dkt. No. 316. Pursuant to their Motion to Seal filed contemporaneously,

Petitioners have redacted certain identifying or sensitive personal information from the document

for public filing.

        29.     Attached hereto as Exhibit 28 is a true and correct redacted copy of the August

14, 2019 Notice to Alien of Interview for Review of Custody Status concerning                  ,

parts of which have been designated as Confidential pursuant to the parties’ Proposed Stipulated

Protective Order, Dkt. No. 316. Pursuant to their Motion to Seal filed contemporaneously,

Petitioners have redacted certain identifying or sensitive personal information from the document

for public filing.

        I declare under penalty of perjury that, to the best of my knowledge and belief, the facts

set forth above are true and correct.

        Executed this 16th day of August, 2019, in Boston, Massachusetts.



                                                      /s/ Colleen M. McCullough
                                                      Colleen M. McCullough (BBO # 696455)
                                                      Wilmer Cutler Pickering Hale and Dorr LLP
                                                      60 State Street Boston, MA 02109
                                                      Tel.: (617) 526-6000
                                                      Fax: (617) 526-5000
                                                      Email:colleen.mccullough@wilmerhale.com




                                                 8
        Case 1:18-cv-10225-MLW Document 355 Filed 08/16/19 Page 9 of 9



                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 16, 2019, a true copy of the foregoing will be

electronically filed with the Clerk of Court using the CM/ECF system, which will then send a

notification of such filing (NEF).

                                                    /s/ Shirley X. Li Cantin
                                                    Shirley X. Li Cantin
